DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/17/2022 has been not been entered.  Claims 1-20 are pending in the application.  After careful review of the amendment filed 02/17/2022 and former amendment filed11/09/2021, an updated search- the Final Rejection dated 11/18/2021 is WITHDRAWN and PROSECUTION IS HEREBY REOPENED. This Final Rejection is to replace/supersede the prior Final Rejection dated 11/18/2021.  The new Final Rejection office action is set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-12, and 16-20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton, IV et al. (US 20180235620 A1).
Regarding claim 1, Shelton, IV et al. discloses an end effector (600/700) of a surgical stapling apparatus, the end effector comprising: an anvil buttress (623/624 or 724 having a proximal end portion including an integral strap (proximal or distal portions or portions around 628/728- 623/624 or 724); and an anvil assembly (602), the anvil assembly including an anvil body (604) having a proximal end portion and a distal end portion, the proximal end portion having 
a tissue stop (609a/b or 709a/b, figs. 11-14) configured to prevent proximal tissue migration, the tissue stop including a strap lock (622a, 622b or 722a/b), the strap lock configured to secure the strap of the anvil buttress to the anvil assembly to secure the anvil buttress to the anvil assembly ([0129-0155], figs. 11-14).
Regarding claim 11, Shelton, IV et al. discloses an end effector (600/700) of a surgical stapling apparatus, the end effector comprising: a first jaw member (602) including a body (604) having a proximal end portion, a distal end portion, and an outer side surface, the proximal end portion having a tissue stop (609a/b or 709a/b, figs. 11-14) and a strap lock (622a, 622b or 722a/b),
the tissue stop extending outward from the outer side surface of the body (figs. 11-14); a second jaw member  ([0129, 0142] or 752) coupled to the first jaw member to fasten tissue supported between the first and second jaw members; and a buttress (624/724) having a proximal end portion including an integral strap (proximal or distal portions or portions around 628/728- 623/624 or 724) configured to engage the strap lock (622a, 622b or 722a/b) to secure the buttress to the tissue stop ([0129-0155], figs. 11-14).
Regarding claim 20, Shelton, IV et al. discloses a surgical stapling system, comprising: a buttress (628a, 628b or 728a/b) having a proximal end portion including an integral strap (proximal or distal portions or portions around 628/728- 623/624 or 724); a buttress loader (623/624 or 724 and/or 800) supporting the buttress thereon; and an end effector (600/700) including: a first jaw member (602 or 702) including a body (604 
a tissue stop (609a/b or 709a/b, figs. 11-14) including a strap lock (622a, 622b or 722a/b), the first jaw member configured to engage the buttress loader (623/624 or 724 and/or 800) to enable the buttress loader to mount the buttress (628a, 628b or 728a/b) on the first jaw member (602/702); and a second jaw member ([0129, 0142] or 752) coupled to the first jaw member, the first and second jaw members positioned to fasten tissue supported between the first and second jaw members when the buttress is mounted on the first jaw member ([0129-0155], figs. 11-14).
Regarding claims 2 and 12, Shelton, IV et al. discloses the tissue stop defines a buttress slot (between 622a/609a or 722a/709a) positioned to receive the proximal end portion of the anvil buttress therein ([0129-0155], figs. 11-14).
Regarding claims 6 and 16, Shelton, IV et al. discloses the strap lock includes a proximally-extending retention tooth (end of 622a, 622b or 722a/b forms tooth) to retain the strap within the tissue stop and to prevent distal movement of the strap relative to the tissue stop ([0129-0155], figs. 11-14).
Regarding claims 7 and 17, Shelton, IV et al. discloses using a leaf spring (810) that is movably mounted in the tissue stop to lock the strap within the tissue stop (as claimed there is no structure for a spring to be “within” so examiner interprets as a spring member that helps secure/lock the strap [0151-0155], fig. 14, see 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph concerns above).
Regarding claims 8 and 18, Shelton, IV et al. discloses the anvil assembly includes a distal finger (any of 622a, 622b or 722a/b) configured to retain a distal end portion of the anvil buttress ([0129-0155], figs. 11-14).
Regarding claims 10, Shelton, IV et al. discloses the anvil buttress includes a pair of wings (628a, 628b or 728a/b), the strap (portions 623/624 or 724 between 628/728) extending between the pair of wings ([0129-0155], figs. 11-14).
Regarding claims 9 and 19, Shelton, IV et al. discloses the buttress defines a finger aperture (626a/b, 814a, 814b [0152]) therethrough that is configured to receive the distal finger of the anvil assembly/first jaw member to secure the distal end portion of the anvil buttress to the anvil/first jaw member assembly ([0129-0155], figs. 11-14).

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah et al. (US 20120145767 A1).
Regarding claim 1, Shah et al. discloses an end effector (440) of a surgical stapling apparatus (10, fig. 1), the end effector comprising: an anvil buttress (410) having a proximal end portion including an integral strap (416 or proximal end with extending ends forming straps, figs. 5, 10, and 16 or 520, fig. 19); and an anvil assembly (450), the anvil assembly including an anvil body (450) having a proximal end portion and a distal end portion (figs. 15-17), the proximal end portion having 
a tissue stop (proximal downward extending wing portions or 454) configured to prevent proximal tissue migration, the tissue stop including a strap lock (454), the strap lock configured to secure the strap (416) of the anvil buttress to the anvil assembly to secure the anvil buttress to the anvil assembly ([0069-0070], figs. 15-17).
Regarding claim 11, Shah et al. discloses an end effector (440) of a surgical stapling apparatus (10, fig. 1), the end effector comprising: a first jaw member including a body (450) having a proximal end portion, a distal end portion, and an outer side surface (figs. 15-17), the proximal end portion having a tissue stop (proximal downward extending wing portions or 454) and a strap lock (454),

Regarding claim 20, Shah et al. discloses a surgical stapling system, comprising: a buttress (410) having a proximal end portion including an integral strap (416 or proximal end with extending ends forming straps, figs. 5, 10, and 16 or 520, fig. 19); a buttress loader (112) supporting the buttress thereon; and an end effector (440) including: a first jaw member (450) including a body (450) having a proximal end portion and a distal end portion, the proximal end portion having 
a tissue stop (proximal downward extending wing portions or 454) including a strap lock (454), the first jaw member configured to engage the buttress loader (112) to enable the buttress loader to mount the buttress (410) on the first jaw member (450); and a second jaw member (60, [0060, 0069-0070]) coupled to the first jaw member, the first and second jaw 
Regarding claims 2 and 12, Shah et al. discloses the tissue stop (454) defines a buttress slot (452, figs. 16-17) positioned to receive the proximal end portion (416) of the anvil buttress therein ([0069-0070], figs. 15-17).
Regarding claims 6 and 16, Shah et al. discloses the strap lock includes a proximally-extending retention tooth (end of 454) to retain the strap within the tissue stop and to prevent distal movement of the strap relative to the tissue stop ([0129-0155], figs. 11-14).
Regarding claims 7 and 17, Shah et al. discloses using a leaf spring (proximal portion of anvil around 454 capable of flexing/spring biasing) that is movably mounted in the tissue stop to lock the strap within the tissue stop (as claimed there is no structure for a spring to be “within” so examiner interprets as a spring member that helps secure/lock the strap [0151-0155], fig. 14, see 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph concerns above).
Regarding claims 8 and 18, Shah et al. discloses the anvil assembly includes a distal finger (any of 454) configured to retain a distal end portion of the anvil buttress ([0069-0070], figs. 15-17).
Regarding claims 10, Shah et al. discloses the anvil buttress includes a pair of wings (any of 416 or 112), the strap (416 or proximal end with extending ends forming straps) extending between the pair of wings ([0060, 0069-0070], figs. 15-17).
Regarding claims 9 and 19, Shah et al. discloses the buttress defines a finger aperture (416a) therethrough that is configured to receive the distal finger of the anvil assembly/first jaw member to secure the distal end portion of the anvil buttress to the anvil/first jaw member assembly ([0060, 0069-0070], figs. 15-17).
Regarding claims 3-5 and 13-15, Shah et al. discloses the buttress slot (452) includes a receiving channel (proximal portion of 452) and a retention cavity (distal portion of 452) that are separated by the strap lock (454) to prevent the strap from moving from the retention cavity to the receiving channel (mating fit), wherein the receiving channel extends through a distal end face of the tissue stop (channels of 452 are indented into the anvil face 450), wherein the receiving channel and the retention .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodgkinson et al. (US 20180296214 A1) in view of Shah et al. (US 20120145767 A1) and further in view of Shelton, IV et al. (US 20180235612 A1).
Regarding claims 1-2, 7, 12-13, and 17, Hodgkinson et al. discloses an end effector (17) of a surgical stapling apparatus (10), the end effector comprising: an anvil buttress (B1) having a proximal end portion including a strap (S1/S2/S3/S4, [0119-0123], figs. 1-2); and an anvil assembly (520, fig. 39), the anvil assembly including an anvil body (570/572) having a proximal end portion and a distal end portion (fig. 39), the proximal end portion having a tissue stop (extending portions/projections on 570/572) configured to prevent proximal tissue migration (capable of), the tissue stop including a strap lock (570d1), the strap lock configured to secure the strap of the anvil buttress to the anvil assembly to secure the anvil buttress to the anvil assembly ([0176-0184], figs. 39-44), the tissue stop defining a buttress slot, the buttress slot including a receiving channel and a retention cavity that are separated by the strap lock and wherein the strap lock includes a leaf spring that is movably mounted in the tissue stop to lock the strap within the tissue stop (570d has expanding or widening mouth portions that are leaf spring portions figs. 41-44) and the tissue stop defines a buttress slot (570d) positioned to receive the proximal end portion of the anvil buttress therein, a receiving channel (570d2) and a retention cavity (570d3) that are separated by the strap lock (fig. 44) to prevent the strap from moving from the retention cavity to the receiving channel.

Shelton, IV et al. teaches a stapler (10) having a buttress (186) having an integral strap (fig. 21).
Shah et al. teaches a stapler (10) having a buttress (110/310/410/510/710) having an either similar separate straps (sutures 99) or having an integral strap (122/320/416/520, figs. 1-7, 12-20, and 25-27).
Given the suggestion and teachings of Hodgkinson et al. of the anvil buttress having grooves for sutures and having an anvil cover with finger apertures, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the buttress with having an integral strap for a mating attachment portion as taught by Shelton, IV et al. and Shah et al.
Regarding claim 11, Hodgkinson et al. discloses an end effector (17) of a surgical stapling apparatus (10), the end effector comprising: a first jaw member (17/120/520) including a body having a proximal end portion, a distal end portion, and an outer side surface, the proximal end portion having a tissue stop and a strap lock (570d1, figs. 1 and 39), the tissue 
Regarding claim 20, Hodgkinson et al. discloses surgical stapling system (10), comprising: a buttress (B1) having a proximal end portion including a strap (S1/S2/S3/S4, [0119-0123], figs. 1-2); a buttress loader (70/570/572) supporting the buttress thereon; and an end effector (17) including: a first jaw member (17/520) including a body having a proximal end portion and a distal end portion, the proximal end portion having a tissue stop including a strap lock (570d1, figs. 1 and 39), the first jaw member configured to engage the buttress loader to enable the buttress loader to mount the buttress on the first jaw member; and a second jaw member (18/118) coupled to the first jaw member, the first and second jaw members positioned to fasten tissue supported between the first and second jaw members when the buttress is mounted on the first jaw member ([0100-0101, 0119-0123, 0135], figs. 1-2, 15-16, and 39-44).
Regarding claims 4-5 and 14-15, Hodgkinson et al. discloses the receiving channel extends through a distal end face of the tissue stop, wherein the receiving channel and the retention cavity are disposed in registration with one another to facilitate receipt of the strap therein (570d has expanding or widening mouth portions that form the channel/cavity figs. 41-44).
Hodgkinson et al. states: “sutures will reside in the enlarged head portions of the proximal pair of recesses 570d and the distal pair of recesses 570e, and the reduced width portions thereof will inhibit the sutures form sliding/walking out of the recesses without application of an external force thereto” [0179]
Regarding claims 6 and 16, Hodgkinson et al. discloses the strap lock includes a proximally-extending retention tooth to retain the strap within the tissue stop and to prevent distal movement of the strap relative to the tissue stop (570d1 has protrusion/tooth and reduced width portions, figs. 39-44).
Regarding claims 8 and 18, Hodgkinson et al. discloses the anvil assembly includes a distal finger configured to retain a distal end portion of the anvil buttress (distal tip of 570/572 forms a distal finger, fig. 39).
Regarding claims 10, Hodgkinson et al. discloses the anvil buttress includes a pair of wings, the strap (S1/S2/S3/S4) extending between the pair of wings (fig. 2).

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodgkinson et al. (US 20180296214 A1) in view of Shelton, IV et al. (US 20180235612 A1) and further in view of Gabbay (US 6099551 A).
Regarding claims 9 and 19, Hodgkinson et al. discloses the anvil buttress has grooves for sutures (S1/S2/S3/S4) and teaches having an anvil cover (70/75/272) with finger apertures ([0114, 0153-0154], figs. 1-7 and 26-27) but fails to disclose the buttress defines a finger aperture therethrough that is configured to receive the distal finger of the anvil assembly/first jaw member to secure the distal end portion of the anvil buttress to the anvil/first jaw member assembly.
Gabbay teaches a stapler (1) having a buttress (11) defines a finger aperture (27/13) therethrough that is configured to receive the distal finger of the anvil assembly to secure the distal end portion of the anvil buttress to the anvil assembly (col. 3, lines 1-55, figs. 1-16).
.

Claims 3-5 and 13-15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 20120145767 A1) in view of Noiles (US 4576167 A).
Regarding claims 3-5 and 13-15, In the alternative if it can be argued that Shah et al. fails to disclose the buttress slot includes a receiving channel and a retention cavity that are separated by the strap lock to prevent the strap from moving from the retention cavity to the receiving channel, wherein the receiving channel extends through a distal end face of the tissue stop, wherein the receiving channel and the retention 
Shah et al. does teach having a buttress strap channel (252) “dimensioned to receive a portion (e.g., a strap) of the surgical buttress 210 therein… backstrap 220a is positioned within the buttress channel 252” and teaches having buttress straps and anvil catches/locks ([0065-0066], figs. 9-11).
Noiles teaches having L-shaped slots (264) on a cartridge assembly (240) that includes a receiving channel (distal most portion of slot, figs. 11-16) and a retention cavity (end of slot narrows with hook portion to form cavity, figs. 11-16) that are separated by an anvil lock (245) to prevent the anvil from moving from the retention cavity to the receiving channel (mating routing locking fit), wherein the receiving channel extends through a distal end face of a tissue stop (distal end of cartridge), wherein the receiving channel and the retention cavity are disposed in registration with one another to facilitate receipt of the anvil lock therein (col. 12, lines 42-67, col. 13, lines 1-67, col. 14, lines 1-18, figs. 11-16).
Given the suggestion and teachings of Shah et al. with having a slot with a channel for the a strap of the buttress to be inserted within the channel and buttress straps and anvil catches/locks, it would have been .

Claims 1-2, 6-12, and 16-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV et al. (US 20180235620 A1) in view of Shelton, IV et al. (US 20180235625 A1).
Regarding claims 1-2, 6-12, and 16-20, In the alternative if it can be argued that Shelton, IV et al.’620 fails to disclose the buttress having an integral strap at the proximal end or any end-
Shelton, IV et al.’625 teaches an effector 500/600 having a buttress (512/514, 614) with an integral strap (518 or 618) at the proximal end for inserting within a slot (510/511, 616) and teaches having additional attaching members on the anvil or buttress, [0111-0124], figs. 14-17).
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion                                                                                                                                                                                        
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT F LONG/Primary Examiner, Art Unit 3731